IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-41391
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

DEMETRIO CHAVEZ-JACINTO,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-01-CR-773-ALL
                      --------------------
                        October 30, 2002

Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Demetrio Chavez-Jacinto appeals the 70-month sentence

imposed following his plea of guilty to a charge of being found

in the United States after having been deported in violation of

8 U.S.C. § 1326.   For the first time on appeal, Chavez-Jacinto

argues that the sentencing provisions of 8 U.S.C. § 1326(b)(1)

& (2) are unconstitutional in light of the Supreme Court’s

holding in Apprendi v. New Jersey, 530 U.S. 466 (2000).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-41391
                                 -2-

     Chavez-Jacinto acknowledges that his argument is foreclosed

by the Supreme Court’s decision in Almendarez-Torres v. United

States, 523 U.S. 224 (1998), but he seeks to preserve the issue

for Supreme Court review.

     Apprendi did not overrule Almendarez-Torres.   See Apprendi,

530 U.S. at 489-90; United States v. Dabeit, 231 F.3d 979, 984

(5th Cir. 2000), cert. denied, 531 U.S. 1202 (2001).   Chavez-

Jacinto’s argument is foreclosed.   The judgment of the district

court is AFFIRMED.